EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank Scutch on 03/11/2022.
The application has been amended as follows: 
In the claims:
claims 4 – 5, 8 – 12, 20, and 22 – 25 are canceled;
claims 1 – 3, 6 – 7, 13 – 19, and 21 are amended consistent with the attached "17005030 Email Correspondence 2-Attachment 2" stamped "OK TO ENTER: /M.L.C./."
Reasons for Allowance
Claims 1 – 3, 6 – 7, 13 – 19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, the primary reason for allowing this claim is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a an additive manufacturing device with a pivoting mechanism that allows for a motion of a vessel relative to a build platform; a programmable radiation module comprising a dynamic mask component and a radiation source for irradiating through the dynamic mask component; and  wherein the dynamic mask component is attached to the vessel, and wherein the pivoting mechanism allows for a motion of the dynamic mask component and the vessel relative to the build platform.
The following prior art(s) was/were considered but fail(s) to arrive at the novel feature above:
See page 8 of 14/541,114 Notice of Allowance mailed on 06/16/2022 discussion of JP 06198747 (of record) which illustrated a dynamic mask (35) and the 
US 20060161287's (of record) Figure 1
US 20110089610's (of record) Figure 22;
US 20150064298's Figures 2A–2B.
US 20150231824 Figure 2; 
US 20150231828's Figures 1A–1D;
US 20150352791's Figures 4A and 4B;
US 20160046080's Figure 3; and
US 5089184's Figure 1;
Therefore, claim 1 is allowed because the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a an additive manufacturing device with a pivoting mechanism that allows for a motion of a vessel relative to a build platform; a programmable radiation module comprising a dynamic mask component and a radiation source for irradiating through the dynamic mask component; and  wherein the dynamic mask component is attached to the vessel, and wherein the pivoting mechanism allows for a motion of the dynamic mask component and the vessel relative to the build platform.
Claims 2 – 3, 6 – 7, and 13 – 18 are allowed for the same reasons via their dependency on claim 1.
With respect to independent claim 19, the primary reason for allowing this claim is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a an additive manufacturing device with an array of light emitting diodes (LEDs) or an array of organic light emitting diodes (OLEDs), wherein the programmable radiation module is configurable, by selective activation of light emitting diodes or organic light emitting diodes , to emit radiation that exhibits a particular curing pattern; a rigid transparent member disposed between a bottom of the vessel and the programmable radiation module; wherein the programmable radiation module is attached to a bottom of the rigid transparent member and configured to irradiate a layer of uncured material using the particular curing pattern, without magnification, such that, on curing, the layer is in contact with at least the build surface to form a layer of the object; a pivoting mechanism that allows for a motion of the programmable radiation module and the vessel relative to the build platform.
The following prior art(s) was/were considered but fail(s) to arrive at the novel feature above:
See prior art referenced immediately above;

US 20100283188 [0048] and [0068]; and 
US 20120106150 's (of record) Figure 1 and [0023–25].
Therefore, claim 19 is allowed because the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a an additive manufacturing device with a programmable radiation module comprising an array of light emitting diodes (LEDs) or an array of organic light emitting diodes (OLEDs), wherein the programmable radiation module is configurable, by selective activation of light emitting diodes or organic light emitting diodes , to emit radiation that exhibits a particular curing pattern; a rigid transparent member disposed between a bottom of the vessel and the programmable radiation module; wherein the programmable radiation module is attached to a bottom of the rigid transparent member and configured to irradiate a layer of uncured material using the particular curing pattern, without magnification, such that, on curing, the layer is in contact with at least the build surface to form a layer of the object; a pivoting mechanism that allows for a motion of the programmable radiation module and the vessel relative to the build platform.
Claim 21 is allowed for the same reasons via its dependency on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Claims 1 – 3, 6 – 7, 13 – 19, and 21 are allowed.
Applicant's remarks filed on 01/27/2022 are persuasive to the extent the conform to the reasons for allowance above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.C./            Examiner, Art Unit 1743                                                                                                                                                                                            

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743